Citation Nr: 1717844	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral ankle disorder.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty in the United States Air Force from December 1960 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2013 Travel Board hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  

Specifically, an addendum medical opinion is required to address the Veteran's contention, raised in June 2009 and September 2009 statements, that his current knee, hip, and low back disabilities were caused or permanently aggravated by a right ankle disability.  When the Veteran was last afforded VA examinations of his claimed disabilities in July and September 2014, he was not service connected for a right ankle disability and the examiner only addressed the Veteran's claims of secondary service connection as they related to a left ankle disability; however, in October 2014, the RO granted entitlement to service connection for right ankle strain.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  After obtaining all outstanding records, the record should be returned to the VA examiner who performed the Veteran's most recent VA examinations (Dr. M.B.), or if she is not available another VA physician, for an addendum medical opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability, back disability, or bilateral hip disorder was caused by his right ankle disorder. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability, back disability, or bilateral hip disorder was permanently aggravated (worsened) by his right ankle disorder. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that the combined effect of the Veteran's service connected right and left ankle disorders caused or permanently aggravated (worsened) the Veteran's current bilateral knee disability, back disability, or bilateral hip disorder.

The examiner should consider the Veteran's entire medical history concerning these disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

